On Motion to Dismiss.
The opinion of the Court was delivered by
Poems, J.
Plaintiffs, claiming to be creditors of the defendant, an absentee residing in the State of New York, in the sum of $3,085.22, brought suit against him by attachment of his property, alleged to be in the Parishes of Caddo, Ouachita, and West Feliciana, and obtained garnishment process against parties residing in said parishes respectively.
After the garnishee in Caddo Parish had answered that he was indebted to the absentee in a sum of $151.43, and before answer had been made by the other garnishees, the curator ad hoe, appointed to represent the non-resident, filed a motion to dissolve the two attachments, directed to the sheriffs of Ouachita and West Feliciana, and this appeal is taken from a judgment sustaining that motion.
Appellee now moves that the appeal be dismissed, on the ground that we have no jurisdiction “ ratione material." He argues, that the proceeding being in rem, the judgment to be rendered in the cause ■cannot exceed in amount the value of the property seized, and that, because the amount of the property seized is only $151.43, the amount in dispute does not exceed one thousand dollars.
It is now settled beyond a doubt, that the test of our jurisdiction is to bo found in the amount in dispute, as shown by the amount claimed in the pleadings. When that amount exceeds $1,090 our jurisdiction vests, and cannot be affected by the incidents or accidents of the trial, and the result of the controversy in the lower court. This consideration disposes of appellee’s argument, that because a third party has *1040intervened in the suit for the purpose of claiming the ownership of the property attached, our jurisdiction is to be tested by the fund to be distributed. At the present juncture we are not concerned with the rights, either in law or in practice, of the intervenor, as our investigation is restricted to an issue between plaintiffs and defendant. The motion to dismiss is, therefore, overruled.